         Case 6:18-cv-02217-SU          Document 28       Filed 06/08/20     Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON



 GERARDO LUNA-BENITEZ,                                Case No. 6:18-cv-02217-SU

                Petitioner,                           ORDER

        v.

 GARRETT LANEY, Superintendent,
 Oregon State Correctional Institution,

                Respondent.


IMMERGUT, District Judge.

       On March 31, 2020, Magistrate Judge Patricia Sullivan issued her Findings &

Recommendation (“F&R”) recommending that Petitioner’s Petition for Writ of Habeas Corpus

be denied. ECF 24. Judge Sullivan further recommended that the Court enter a judgment of

dismissal with prejudice and decline to issue a Certificate of Appealability. Id. at 10. No party

filed objections to the F&R.

       Under the Federal Magistrates Act (“Act”), as amended, the court may “accept, reject, or

modify, in whole or in part, the findings or recommendations made by the magistrate judge.”

28 U.S.C. § 636(b)(1). If a party objects to a magistrate judge’s F&R, “the court shall make a de

novo determination of those portions of the report or specified proposed findings or

PAGE 1 – ORDER
         Case 6:18-cv-02217-SU         Document 28       Filed 06/08/20     Page 2 of 2




recommendations to which objection is made.” Id. But the court is not required to review, de

novo or under any other standard, the factual or legal conclusions of the F&R to which no

objections are addressed. See Thomas v. Arn, 474 U.S. 140, 149–50 (1985); United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc). Nevertheless, the Act “does not

preclude further review by the district judge, sua sponte” whether de novo or under another

standard. Thomas, 474 U.S. at 154. Indeed, the Advisory Committee to the Federal Rules

recommends reviewing for clear error when no timely objection is filed. Fed. R. Civ. P. 72(b)

advisory committee’s note to 1983 amendment.

       As no party filed objections, this Court has reviewed the F&R for clear error. Finding

none, this Court adopts Magistrate Judge Sullivan’s F&R in full.1 ECF 24. Petitioner’s Habeas

Petition, ECF 1, is DENIED, and this case is DISMISSED with prejudice. This Court

DECLINES to issue a Certificate of Appealability because Petitioner has not made a substantial

showing of the denial of a constitutional right, as required under 28 U.S.C. § 2253(c)(2).



       IT IS SO ORDERED.

       DATED this 8th day of June, 2020.

                                                     ______________________
                                                     Karin J. Immergut
                                                     United States District Judge




1
 Footnote 2 of Judge Sullivan’s F&R was written while Ramos v. Louisiana, No. 18-5924, was
pending before the United States Supreme Court. On April 20, 2020, the Court found that the
Sixth Amendment requires a unanimous jury verdict to convict a defendant of a serious criminal
offense. Ramos v. Louisiana,140 S.Ct. 1390 (2020). Nevertheless, Petitioner has not provided
any reason to excuse the procedural default of his claim pertaining to his conviction by a non-
unanimous jury. Accordingly, that claim is dismissed.

PAGE 2 – ORDER
